

Exhibit 10.1
FOX FACTORY HOLDING CORP.
EMPLOYMENT AGREEMENT
(Scott Humphrey)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is executed on August 4, 2020 (the
“Effective Date”), between Fox Factory Holding Corp., a Delaware corporation
having offices at 6634 Hwy. 53, Braselton, GA 30517 (the “Company”), and Scott
Humphrey (“Executive”).
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Employment. Executive hereby accepts employment with the Company and the
Company shall continue to employ Executive, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 hereof. The employment relationship between
Executive and the Company shall at all times be “at-will.” This means that the
employment relationship is at the “will” of Executive and the Company and either
Executive or the Company may elect to terminate the employment relationship at
any time, for no particular reason or cause, upon notice to the other
(including, if applicable, any notice required by Section 4(a)(v) below),
without further obligation to one another except as provided herein.
2.Position and Duties.
(a)Executive shall serve as the Chief Financial Officer and Treasurer of the
Company and shall have the normal duties, responsibilities, functions and
authority customarily associated with such position and such other duties and
responsibilities as may be assigned from time to time to Executive by the
Company’s Chief Executive Officer, Board of Directors (the “Board”) and/or
Executive Committee of the Board (the “Executive Committee”), all subject to the
power and authority of the Board and the Executive Committee to expand or limit
such duties, responsibilities, functions and authority and to overrule actions
of officers of the Company. Executive shall perform his duties at the Company’s
headquarters in Braselton, Georgia, subject to reasonable travel requirements.
(b)Executive shall report to the Company’s Chief Executive Officer (the
“Supervisor”), and Executive shall devote Executive’s full-time energies and
attention to the business and affairs of the Company and its Affiliates.
Executive shall perform Executive’s duties, responsibilities and functions to
the Company and its Affiliates hereunder in a diligent, trustworthy,
professional, ethical and efficient manner and shall comply with the policies
and procedures of the Company and its Affiliates and will cooperate fully with
the Board in the advancement of the best interests of the Company.
Notwithstanding, Executive may engage in charitable, civic, fraternal and trade
association activities that do not interfere materially with Executive’s
obligations to the Company or any Affiliate. Further, nothing in this Agreement
shall limit Executive’s ability to: (i) serve as a member of any board of
directors for any non-profit organization, so long as such membership does not
interfere materially or conflict with Executive’s obligations to the Company or
any Affiliate; or (ii) as otherwise agreed by the Board in writing.
(c)For purposes of this Agreement, “Affiliate” shall mean with respect to any
given entity, any other entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such entity, whether
through the ownership of voting securities, by contract or otherwise.
(d)For purposes of this Agreement, “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations issued
thereunder.
3.Compensation and Benefits. In exchange for services rendered by the Executive
hereunder, the Company shall provide the following:
(a)Base Salary. Executive’s base salary shall be $390,000.00 per annum (the
“Base Salary”), to be paid in accordance with the Company’s customary payroll
practices. The Base Salary will be reviewed on an annual basis by the Supervisor
or the Board (and may be increased (or decreased as part of substantially
similar reductions applicable to all executives) from time to time, at the
discretion of the Company.


1

--------------------------------------------------------------------------------



(b)Performance Bonus (60% Target). Executive will be eligible to receive a bonus
(the “Performance Bonus”) as structured, calculated and determined by the
Company’s Board of Directors Compensation Committee (“Compensation Committee”).
In order to encourage and reward longevity and retention, except as otherwise
specifically provided in Section 4(b) hereof, Executive shall not be entitled to
any Performance Bonus unless Executive is employed by the Company on the last
day of the fiscal year for which the Performance Bonus is based. If Executive
has been on leave and not actively working for thirteen (13) or more weeks in
the fiscal year, Executive’s Performance Bonus will be reduced pro rata based on
the number of days Executive was on leave during the fiscal year. For fiscal
year ending January 1, 2021, Executive’s Performance Bonus will be reduced pro
rata based on the number of days prior to the start of Executive’s employment
with the Company or its Affiliates beginning June 8, 2020.
(c)Employee Benefits. Executive shall be included, to the extent eligible under
the terms and conditions, as such terms and conditions may be established or
changed from time to time by the Board in its sole discretion, in any and all of
the Company plans providing benefits for its executives. Except as otherwise
provided herein, nothing contained herein shall obligate the Company to adopt or
maintain any benefit plan and nothing herein shall restrict the Company’s right
in its sole discretion to adopt, modify or otherwise alter, in whole or in part,
any and/or all of its benefit plans, provided that such adoption, abolition,
modification or alteration is of general effect and applicable to all of the
Company’s employees and/or officers under such plans.
(d)Discretionary Paid Time Off (DTO). Executive shall be entitled to participate
in the Company’s Discretionary Paid Time Off (DTO) Policy. Executive may take
paid time off each fiscal year in accordance with the policies of the Company in
effect for its executive officers from time to time. Executive shall take
discretionary paid time off at such time or times as shall be approved by the
Company, which approval shall not be withheld unreasonably.
(e)Business Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the course of performing Executive’s
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.
(f)Payroll Withholdings. From each payment to Executive of Base Salary and
bonus, if any, the Company will report, withhold and pay to the proper
governmental authorities any and all amounts required by law to be withheld for
federal, state and local income and employment taxes, and any and all other
amounts required by law to be reported and/or withheld from Executive’s wages. 
The Company will also deduct from Executive’s Base Salary payments (i) federal,
state and local income and employment taxes on equity and equity-based awards to
Executive from the Company, and (ii) any additional sums authorized by Executive
in writing and approved by the Company.  The Company will make those withheld
payments and the employer’s portion of federal employment taxes, which are
required by law to be made by the Company.
(g)Equity. Executive will be eligible to receive awards of stock options,
restricted stock or other equity awards pursuant to any plans or arrangements
the Company may have in effect from time to time. The Board or any authorized
committee will determine in its discretion whether Executive will be granted any
such equity awards and the terms of any such award in accordance with the terms
of any applicable plan or arrangement that may be in effect from time to time.
The foregoing notwithstanding, all future equity plans and arrangements will:
(1) provide participant with the right to “net tax settlement” of restricted
share units, (2) provide participant with the right to “net exercise” of
Executive’s vested stock options (whenever exercised), and (3) include Board
approved automatic “net exercise” of Executive’s unexercised stock options on
their expiration date to prevent the expiration of stock options due to
restrictions placed on the Executive’s trading in the Company’s equity or other
circumstances that prevent the Executive from financing stock option exercises
using other available methods.
(i) 2020 Restricted Stock. For calendar year 2020, subject to Board approval,
Executive will receive restricted stock in the Company with an initial grant
value equal to $626,000.00, subject to Executive executing a grant agreement and
all limitations and restrictions set forth by the Company. The number of shares
of restricted stock issued to Executive will be determined based upon the
closing price on the date the Board approves the grant and any amount that would
result in a fractional share of the Company stock may, in the Company’s sole
discretion, be rounded up to the nearest whole share or payable in cash by the
Company.
        2



--------------------------------------------------------------------------------



4.Termination of Employment.
(a)Termination. This Agreement and the employment of Executive by the Company
and any Affiliate may be terminated at any time as follows:
(i)By mutual agreement of the Parties;
(ii)By the Company if Executive dies or becomes Disabled. For purposes of this
Agreement, “Disabled” shall mean any mental or physical illness or disability
that renders Executive unable to perform the essential functions of Executive’s
position for a period of ninety (90) consecutive days or one hundred-eighty
(180) days during any twelve month period with or without reasonable
accommodation;
(iii)By the Company for Cause. For purposes of this Agreement, “Cause” shall
mean with respect to Executive, one or more of the following: (A) willful or
grossly negligent violation of any law which causes material injury to the
business of the Company (or any Affiliate) or entry of a plea of nolo contendere
(or similar plea) to a charge of such an offense, (B) conduct causing the
Company or any of its Affiliates significant public disgrace or disrepute, (C)
any act or omission aiding or abetting a competitor, supplier or customer of the
Company or any of its Affiliates to the material disadvantage or detriment of
the Company and its Affiliates, (D) Executive’s willful violation of Executive’s
fiduciary duties to the Company or any Affiliates, including the duty of loyalty
and the corporate opportunity doctrine, (E) commission of, or the act of fraud,
dishonesty, misappropriation or embezzlement, or Executive’s commission of any
felony offense, (F) material breach of Executive’s representations, warranties,
or covenants under this Agreement or any other agreement between the Parties
hereto that, if curable and unrelated to a breach of Section 5 of this
Agreement, remains uncured for fifteen (15) days following written notice
thereof from the Company to the Executive, and (G) failure to comply with the
Company’s reasonable orders or directives (including refusal to perform, other
than as a result of death or being Disabled, material assigned duties or
responsibilities that are consistent with normal business practices and this
Agreement) or the Company’s (or its Affiliates’) material and reasonable rules,
regulations, policies, procedures or practices that are not inconsistent with
the terms of this Agreement or applicable law, which continues uncured for
fifteen (15) days following written notice thereof from the Company to
Executive;
(iv)By the Company without Cause; or
(v)By Executive for Good Reason. For purposes of this Agreement, “Good Reason”
means Executive’s resignation from employment at any time within ninety (90)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following: (A) a reduction in
Executive’s Base Salary below the amount on the date hereof (other than a
substantially similar reduction applicable to all executives), (B) material
breach by the Company of this Agreement, or (C) without Executive’s consent, a
material reduction in Executive’s duties or responsibilities. Under this
Agreement, Executive will not be able to resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and, if such grounds are curable, a reasonable
cure period of not less than thirty (30) days following the date of such notice.
(b)Consequences of Termination. Executive shall be entitled to the following
compensation in the event of termination of Executive’s employment pursuant to
the terms of paragraph 4(a):
(i)Following any termination under Sections 4(a), Executive (or in the event of
Executive’s death, Executive’s estate) shall be entitled to receive, on the next
regular pay date following termination by the Company or based on mutual
agreement, or within thirty (30) days of the date of termination based on death,
being Disabled, or resignation by Executive, a lump sum payment in cash in an
amount equal to Executive’s accrued and unpaid Base Salary plus any authorized
business expenses incurred and un-reimbursed as of the date of termination or
death. In addition, in the event of Executive’s cessation of employment because
he has become Disabled, or due to his death, Executive (or, in the event of
Executive’s death, Executive’s estate) shall receive a pro rata payment of
Executive’s Section 3(b) Performance Bonus, such pro rata Section 3(b)
Performance Bonus payment being calculated as the product of that fiscal year’s
Section 3(b) Performance Bonus multiplied by a fraction, the numerator of which
is the number of weeks Executive is employed with the Company in the fiscal year
in which Executive’s termination from employment occurs and the denominator of
which is the number of weeks in the fiscal year, and such bonus payment, if any,
shall be made in a cash lump sum within the same calendar year in which the
Company receives its audited financials for such fiscal year.
        3



--------------------------------------------------------------------------------



(ii)In the event Executive’s employment is terminated under Section 4(a)(iv) or
(v), Executive (or, in the event of Executive’s death, Executive’s estate) shall
be entitled to receive (A) severance (“Severance”) in an amount equal to twelve
(12) months of Executive’s per annum Base Salary as of the date of termination,
unless Executive’s Base Salary was reduced in violation of paragraph 4(a)(v)(A),
in which case it shall be an amount equal to twelve (12) months of Executive’s
per annum Base Salary as in effect prior to such reduction, provided such amount
is greater than Executive’s Base Salary on the date of termination; and provided
further that such amount shall be payable in twelve (12) substantially equal
payments beginning, as provided in Section 4(b)(iii), on the first regular
payroll date immediately following the eighth (8th) day following the
Executive’s timely execution of a Release, and (B) a pro rata payment of
Executive’s Section 3(b) Performance Bonus, such pro rata Section 3(b)
Performance Bonus payment being calculated as the product of that fiscal year’s
Section 3(b) Performance Bonus multiplied by a fraction, the numerator of which
is the number of weeks Executive is employed with the Company in the fiscal year
in which Executive’s termination from employment occurs and the denominator of
which is the number of weeks in the fiscal year, and such bonus payment, if any,
shall be made in a cash lump sum within the same calendar year in which the
Company receives its audited financials for such fiscal year.
(iii)Notwithstanding anything in this Agreement to the contrary, the payments
set forth in Section 4(b)(ii) shall not be paid nor begun prior to the eighth
(8th) day following the return by Executive to the Company of an executed
release as described in the immediately following sentence (the “Release”) and
only if such Release is returned to the Company prior to the sixtieth (60th) day
immediately following the Executive’s “separation from service” (within the
meaning of Section 409A). Any “Release” shall provide, in effect, that Executive
thereby releases and waives, for Executive and Executive’s heirs, executors,
administrators and assigns, all claims against the Company and its Affiliates,
and their respective officers, directors, employees, agents, shareholders,
future shareholders, affiliates, divisions, successors, predecessors,
representatives, attorneys, and assigns, and any persons acting with them
(“Releasees”), from all claims (including claims for attorneys’ fees and costs),
demands and causes of action, known or unknown, which Executive may have or
claim to have against any Releasee, arising out of, or in any way relating to,
Executive’s employment, or the termination of Executive’s employment, with the
Company (including its Affiliates), whether based on any act or omission to act
or otherwise.
(iv)Subject to Executive’s timely execution of a Release, any payment under
Sections 4(b)(ii) shall be made in accordance with the Company’s normal payroll,
or other applicable payment, practices, and, other than the payment of such
amounts, the Company’s obligation to make any further payments of any kind or
provide benefits, other than extended health coverage under Section 4(b)(ii), to
Executive shall cease and terminate upon Executive’s date of termination.
(c)Resignation Upon Termination. Upon termination of Executive’s employment for
any reason, Executive agrees and covenants that Executive shall immediately
tender a resignation to the Company for any position held by Executive as a
member of the Company’s and each of its Affiliates’ Boards of Directors and any
committee thereof.
(d)Suspension of Section 409A Payments. Any payment or benefit under this
Agreement that Company reasonably determines is subject to Section
409A(a)(2)(B)(i) of the Internal Revenue Code shall be delayed to the extent
required by Section 409A until a date that is six (6) months and one (1) day
from the date of Executive’s Separation from Service (as such term is defined
herein below) (the “409A Suspension Period”). Within ten (10) days after the end
of the 409A Suspension Period, Company shall pay to Executive a lump sum payment
in cash equal to any payments, and any cash payments that the Company would
otherwise have been required to provide, but for the imposition of the 409A
Suspension Period. After the 409A Suspension Period, Executive shall receive any
remaining cash payments or benefits in accordance with the terms of this
Agreement (as if there had not been any 409A Suspension Period beforehand). For
purposes of this Agreement, “Separation from Service” shall have the meaning set
forth in Treasury Regulation Section 1.409A-1(h)(1)(i); provided, however, that
pursuant to Treasury Regulation Section 1.409A-1(h)(1)(ii), the Parties hereby
provide that a “separation from service” shall occur within the meaning of
Treasury Regulation Sections 1.409A-1(h)(1)(i) and (ii) as of the first date
coincident with or following a termination of employment that the Company and
Executive reasonably anticipate a permanent reduction in the level of bona fide
services that Executive will perform for Company (and any entity that would be
considered the same “service recipient” as Company under Section 409A
(collectively, the “Service Recipient”) in the future (whether as an employee or
an independent contractor) will decrease to a level equal to twenty percent
(20%) or less of the average level of bona fide services Executive provided to
the Service Recipient in the thirty-six (36) months immediately preceding such
date (or the full period of service to the Service Recipient if Executive has
been providing services to the Service Recipient for less than thirty-six (36)
months).
(e)All payments to be made to Executive upon a termination of employment may
only be made upon a Separation from Service of Executive. For purposes of
Section 409A, (i) each payment made under this Agreement shall be treated as a
separate payment; (ii) Executive may not, directly or indirectly, designate the
calendar year of payment; and (iii) no acceleration of the time and form of
payment of any nonqualified deferred compensation to Executive or any portion
thereof, shall be permitted.
        4



--------------------------------------------------------------------------------



5.Confidential Information.
(a)Executive acknowledges that the continued success of the Company and its
Affiliates, depends upon the use and protection of a large body of confidential
and proprietary information. All of such confidential and proprietary
information now existing or to be developed in the future will be referred to in
this Agreement as “Confidential Information.” Confidential Information will be
interpreted as broadly as possible to include all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(i) related to the Company’s or its Affiliates’ current or potential business or
is disclosed to the Company or its Affiliates by any third party pursuant to a
confidentiality agreement and (ii) is not generally or publicly known.
Confidential Information includes, without specific limitation, information,
observations and data obtained by Executive during the course of Executive’s
performance of the services under this Agreement, information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates’ business or industry of which Executive becomes aware during
employment, the persons or entities that are current, former or prospective
suppliers or customers of any one or more of them during Executive’s course of
performance of services under this Agreement, as well as development, transition
and transformation plans, methodologies and methods of doing business, strategic
marketing, product development and business expansion plans, including plans
regarding planned and potential sales and financial projections, employee lists
and telephone numbers, locations of sales representatives, product designs and
specifications, including any future or proposed products, manufacturing
techniques and information, integration processes and financial information and
forecasts; provided, however, that Confidential Information does not include any
information that: (a) is or becomes generally available to the public other than
as a result of Executive’s breach of this Agreement; (b) was in Executive’s
possession prior to disclosure without any other obligation to maintain its
confidentiality; or (c) was or is independently developed by Executive without
using or referencing any Confidential Information. Therefore, Executive agrees
that Executive shall not at any time, directly or indirectly, (i) disclose or
permit the disclosure of any Confidential Information to any person or firm
other than Company (or its Affiliates) or any person or firm to which such
disclosure would be protected by a confidentiality agreement with the Company
(or its Affiliates), or (ii) use or permit the use of any Confidential
Information except in the ordinary course of performance of Executive’s duties.
Executive agrees to deliver to the Company at the termination of employment, or
at any other time the Company may request in writing, all memoranda, notes,
plans, records, reports and other documents relating to the business of the
Company or its Affiliates (including, without limitation, all Confidential
Information), whether on paper or in any other form or medium, and all copies
thereof that Executive may then possess or have under Executive’s control.
(b)During Executive’s employment with the Company, Executive shall not use or
disclose any Confidential Information or trade secrets, if any, of any former
employers or any other person to whom Executive has an obligation of
confidentiality, and shall not bring onto the premises of the Company or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
Executive shall use in the performance of Executive’s duties only information
that is (i) generally known and used by persons with training and experience
comparable to Executive’s and that is (x) common knowledge in the industry or
(y) is otherwise legally in the public domain, (ii) otherwise provided or
developed by the Company or its Affiliates or (iii) in the case of materials,
property or information belonging to any former employer or other person to whom
Executive has an obligation of confidentiality, approved for such use in writing
by such former employer or person. If at any time during this employment with
the Company or any Affiliate, Executive believes Executive is being asked to
engage in work that will, or will be likely to, jeopardize any confidentiality
or other obligations Executive may have to former employers, Executive shall
immediately advise the Board so that Executive’s duties can be modified
appropriately.
(c)The obligations of Executive provided in this Section 5 shall last, as to any
Confidential Information, for so long as that Confidential Information remains
confidential as set forth in Section 5(a) or has proprietary value, whichever is
longer, whether during Executive’s employment or after the termination thereof.
(d)Notwithstanding the foregoing, nothing in this Agreement prohibits, limits,
or restricts, or shall be construed to prohibit, limit, or restrict, Executive
from exercising any legally protected whistleblower rights (including pursuant
to Section 21F of the Exchange Act and the rules and regulations thereunder),
without notice to or consent from the Company. Moreover, the federal Defend
Trade Secrets Act of 2016 immunizes Executive against criminal and civil
liability under federal or state trade secret laws - under certain circumstances
- if Executive discloses a trade secret for the purpose of reporting a suspected
violation of law. Immunity is available if Executive discloses a trade secret in
either of these two circumstances: (1) Executive discloses the trade secret (a)
in confidence, (b) directly or indirectly to a government official (federal,
state or local) or to a lawyer, and (c) solely for the purpose of reporting or
investigating a suspected violation of law; or (2) In a legal proceeding,
Executive discloses the trade secret in the complaint or other documents filed
in the case, so long as the document is filed “under seal” (meaning that it is
not accessible to the public).
        5



--------------------------------------------------------------------------------



6.Intellectual Property, Inventions and Patents.
(a)Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable works, mask works and moral rights
(in each case, whether or not including any Confidential Information) and all
registrations or applications related thereto, all other proprietary information
and all similar or related information (whether or not patentable or
trademarkable) which (i)(A) are developed using the equipment, supplies,
facilities or trade secrets of the Company or its Affiliates or any Confidential
Information, or (B) relate to the Company’s or its Affiliates’ actual or
demonstrably anticipated business, research and development or existing or
future products or services, or (C) result from work performed by Executive for
the Company or its Affiliates, and (ii) which are conceived, developed or made
by Executive (whether solely or jointly with others) while employed by or as a
result of Executive’s employment with the Company and/or its Affiliates, whether
before or after the date of this Agreement (“Work Product”), belong to the
Company or such Affiliate. Executive shall promptly disclose such Work Product
to the Board and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after employment) to establish,
confirm and perfect such ownership in the Company or its Affiliates, as
applicable (including, without limitation, assignments, consents, powers of
attorney, waivers of rights, including moral rights, and other instruments).
Executive acknowledges that all original works of authorship protected by
copyright included in the Work Product are “works made for hire” as defined in
the United States Copyright Act, 17 U.S.C. §101.
(b)As further consideration for the Company’s entering into this Agreement,
Executive hereby assigns to the Company all right, title and interest Executive
owns or at any time may have to the Work Product (whether during employment or
after the termination of employment), and to any and all other Work Product in
which Executive may have any right, title, or interest or which was at any time
used in the business of the Company and its Affiliates. At any time, whether
during employment or after the termination of employment, upon reasonable
request of the Company, Executive shall fully cooperate with and assist the
Company to protect the Company’s (and its Affiliates’) right to and interest in
the Work Product in any and all countries of the world, and, upon reasonable
request of the Company, shall execute all documents and instruments and do all
things that may be required in connection therewith. If Executive is
involuntarily terminated, Executive’s subsequent cooperation with the Company
will be coordinated, at the Company’s expense, with Executive’s then employment
commitments.
7.Non-Solicitation and Non-Competition.
In further consideration of the compensation to be paid to Executive hereunder,
Executive acknowledges that during the course of Executive’s employment with the
Company and its Affiliates Executive has and shall become familiar with the
Company’s (and its Affiliates) trade secrets and with other Confidential
Information concerning the Company and its Affiliates and that Executive’s
services have been and shall be of special, unique and extraordinary value to
the Company and its Affiliates, and, therefore, Executive agrees that:
(a) from the date of this Agreement and during the eighteen (18) months’
following the termination of Executive’s employment for any reason, Executive
shall not directly or indirectly solicit or induce, attempt to solicit or induce
or assist any person soliciting or inducing any employee of the Company or any
of its Affiliates to leave the employ of the Company or such Affiliate, or in
any way interfere with the relationship between the Company or such Affiliate
and any employee thereof; provided, however, that the foregoing shall not apply
to (i) general solicitations for employment, including through search firms,
that are not specifically directed at employees of the Company or any of its
Affiliates, (ii) hiring any person who responds solely as a result of such
general solicitations or contacts Executive on his or her own initiative without
any direct or indirect solicitation or encouragement from Executive’s
representatives and (iii) hiring any person whose employment with the Company or
any of its Affiliates has ceased prior to any discussions with Executive with
respect to prospective employment;
(b) from the date of this Agreement and during the Restriction Period, without
the prior written consent of the Company, Executive shall not, engage in,
directly or indirectly, anywhere in the Restricted Area (as defined below), any
business or enterprise which distributes, provides, renders or sells products or
services which compete with the business of Parent, the Company or any of its
Affiliates (collectively, the “Restricted Business”); except that if a court or
arbitrator finds that such definition of Restricted Business not necessary to
protect legitimate business interests of the Company, the Restricted Business
shall be defined to mean any business or enterprise which distributes, provides,
renders or sells products or services which compete with the business of
designing and distributing original equipment manufacturer, military or
aftermarket suspension and related products; and
        6



--------------------------------------------------------------------------------



(c) from the date of this Agreement and during the Restriction Period, Executive
shall not in any way, directly or indirectly, for the purpose of engaging in any
business that competes with the Restricted Business, call upon, solicit, advise,
or otherwise do, or attempt to do, business with any customers, vendors or
suppliers that were customers, vendors or suppliers of the Parent, the Company
or any of its Affiliates (including its predecessors) within one year prior to
the Executive’s termination date any individual Executive was either involved
with (directly or indirectly) or about which Executive received Confidential
Information (but in each case only as such solicitation or other contact relates
to the Restricted Business), or induce or attempt to induce any such customer,
vendor or supplier not to do business with the Parent, the Company or any of its
Affiliates; and
(d) Executive shall not make any negative or disparaging statements or
communications about the Company or any of its Affiliates, or any of their
respective directors, officers, employees or stockholders. Nothing in this
Agreement prohibits, limits or restricts, or shall be construed to prohibit,
limit or restrict, the Executive from making disclosures required by the SEC.
For purposes of this Agreement, the term “engage in” (or variations thereof)
means to own an interest in, manage, operate, join, control, lend money to, or
render financial or other assistance to, or participate in or be connected with,
either as an officer, employee, partner, member, stockholder, director,
consultant and/or similar service provider capacity, any person that competes
with the Restricted Business either directly or through an affiliate anywhere in
the world; provided, however, that, for the purposes of this Agreement,
ownership of voting securities having no more than five percent of the
outstanding voting power of any such person that are listed on any national
securities exchange or traded actively in a national over-the-counter market
shall not be deemed to be in violation of this Agreement so long as Executive
has no other connection or relationship with such person.
For the purposes of this Agreement, “Restriction Period” shall mean the twelve
(12) months immediately following the termination of Executive’s employment for
any reason, except that if a court or arbitrator finds that a twelve (12) month
Restriction Period is not reasonably necessary to protect legitimate business
interests of the Company, the Restriction Period shall be nine (9) months
immediately following the termination of Executive’s employment for any reason;
except that if a court or arbitrator finds that a nine (9) month Restriction
Period is not reasonably necessary to protect legitimate business interests of
the Company, the Restriction Period shall be six (6) months immediately
following the termination of Executive’s employment for any reason.
For the purposes of this Agreement, “Restricted Area” shall mean the United
States; except that if a court or arbitrator finds that the United States as a
Restricted Area is not reasonably necessary to protect legitimate business
interests of the Company, the Restricted Area shall be the states of Alabama,
California, Colorado, Georgia, Indiana, Michigan and Tennessee.
8.Severability; Remedies.
(a)Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction to the extent
required to be enforceable under applicable law. If a court shall hold that the
restrictions stated therein are unreasonable under circumstances then existing,
the Parties agree such restrictions are divisible and shall be reduced to the
extent required to be enforceable under applicable law.
(b)In the event of the breach or a threatened breach by Executive of any of the
provisions of Sections 5, 6 or 7, the Company (and its Affiliates) would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company (and its Affiliates) shall be entitled to
specific performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions thereof (without posting a bond or other security). Nothing herein
shall be construed as prohibiting the Company (and its Affiliates) from pursuing
any other remedies available to them, at law or in equity, for any breach or
threatened breach of this Agreement (including, any of the provisions of
Sections 5, 6 or 7) by Executive, including recovery of damages from Executive
and forfeiture of any and all Severance.
9.Miscellaneous.
(a)Survival. Sections 4 through 9 shall survive and continue in full force and
effect notwithstanding the termination of Executive’s employment and this
Agreement.
        7



--------------------------------------------------------------------------------



(b)Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Address on file with the Company.


Notices to the Company:
Fox Factory Holding Corporation
6634 GA-53
Braselton, GA 30517
Attention: Legal Department
E-mail: legal@ridefox.com
or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
(c)Termination of Prior Agreement/Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the Parties and supersede
and preempt any prior understandings, agreements or representations by or among
the Parties, written or oral, which may have related to the subject matter
hereof in any way.
(d)No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the Parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
(e)Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or portable document format (PDF)), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.
(f)Successors and Assigns. Subject to the limitations stated herein and in the
2013 Omnibus Plan, this Agreement will be binding upon and inure to the benefit
of the Company and any successor to the Company, including without limitation
any persons acquiring directly or indirectly all or substantially all of the
business or assets or interests of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for purposes of this Agreement). This Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but will not otherwise be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the Parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this Section 8(f).
(g)Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Georgia, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Georgia or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Georgia.
(h)Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any Party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
Executive’s employment with or without Cause) shall affect the validity, binding
effect or enforceability of this Agreement or be deemed to be an implied waiver
of any provision of this Agreement. For purposes of clarification, it is
understood by the Parties that Section 8(h) shall in no way invalidate
Executive’s obligation to act within the sixty (60) day time limit of Section
4(b)(iii), as applied to Section 4(b)(ii).
(i)Corporate Opportunity. During Executive’s employment, Executive shall submit
to the Company all business, commercial and investment opportunities or offers
presented to Executive, or of which Executive becomes aware, at any time during
Executive’s employment which relate to the business of design, manufacture,
distribution, marketing, assembly or sale of suspension products for on- and
off-road vehicles, including mountain bikes, snow mobiles, all-terrain vehicles,
and motorcycles (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.
        8



--------------------------------------------------------------------------------



(j)Executive’s Cooperation. During Executive’s employment and thereafter,
Executive shall cooperate, at the Company’s expense, with the Company and its
Affiliates in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company copies of all relevant documents which are or may come into Executive’s
possession to the extent they may be provided to the Company without civil or
criminal penalty to Executive, all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments).
(k)Clawback Policy. Notwithstanding any other provision contained herein, all
amounts payable pursuant to Section 3(b) of this Agreement shall be subject to
the Company’s policy entitled “Recoupment of Incentive Compensation Upon
Restatement or Misstatement of Financial Results, or as Required by Law” (as may
be amended from time to time). Executive hereby acknowledges receipt of a copy
of such policy.
(l)Arbitration. Any controversy, claim, cause of action, in law or equity, or
dispute involving the Parties (or their affiliated persons or entities) directly
or indirectly concerning this Agreement, Executive’s employment by the Company
or cessation thereof, and/or the subject matter thereof, including its
enforcement, performance, breach, or interpretation, shall be resolved solely
and exclusively by final and binding arbitration held in Hall County, Georgia by
one (1) arbitrator in accordance with the rules of employment arbitration then
followed by JAMS or any successor to the functions thereof. The arbitrator shall
apply Georgia law in the resolution of all controversies, claims and disputes
and shall have the right and authority to determine how his or her decision or
determination as to each issue or matter in dispute may be implemented or
enforced. Any decision or award of the arbitrator shall be final, conclusive and
binding on the Parties to this Agreement, and there shall be no appeal therefrom
other than from gross negligence or willful misconduct. Notwithstanding the
foregoing, claims regarding worker’s compensation and unemployment compensation
benefits shall not be subject to arbitration under this Agreement. Each Party in
any such arbitration shall be responsible for its own attorneys’ fees, costs and
necessary disbursements; provided, however, that if one Party refuses to
arbitrate and the other Party seeks to compel arbitration by court order, if
such other Party prevails, it shall be entitled to recover its reasonable
attorneys’ fees, costs and necessary disbursements. Notwithstanding the
forgoing, the Company shall pay the arbitrator’s fees.
(i)The Parties hereto agree that any action to compel arbitration pursuant to
this Agreement may be brought in any appropriate state court in Hall County,
Georgia, and in connection with such action to compel, the laws of Georgia shall
control. Application may also be made to such court for confirmation of any
decision or award of the arbitrator, for an order of the enforcement and for any
other remedies which may be necessary to effectuate such decision or award. The
Parties hereto hereby consent to the jurisdiction of the arbitrator and of such
court and waive any objection to the jurisdiction of such arbitrator and court.
(ii)Notwithstanding the foregoing, the Company shall be entitled to seek
injunctive relief and other equitable remedies, in any court of competent
jurisdiction, to enforce Sections 5, 6 or 7 of this Agreement.
        9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.


COMPANY


Fox Factory Holding Corp.


By: /s/ Michael C. Dennison
Its: Chief Executive Officer








EXECUTIVE:


/s/ Scott R. Humphrey
Scott Humphrey

        10

